The deed could have been received in mitigation of damages, and deposited with the clerk for the plaintiff on his refusal to accept it, if such a course would have been reasonable. Colby v. Reed, 99 U.S. 560, 566. If the defendant had acquired title to the strip of land a few inches wide, or a part of it, it might be of no value to him, and of great value to the plaintiff: and the plaintiff could not justly compel the defendant to pay full damages, and suffer a great and irreparable loss, which could be obviated by *Page 502 
a conveyance of his title to the plaintiff in mitigation of damages. But the facts were such that the court found it unreasonable to allow the proposed conveyance.
Judgment on the verdict.
CLARK, J., did not sit: the others concurred.